¶ 1. The respondent, John M. Ruggiero, is a lawyer licensed to practice law in the State of Vermont. Disciplinary counsel and respondent have stipulated that the Court may suspend respondent’s license to practice law on an interim basis pending the final disposition of disciplinary counsel’s investigation and any resulting disciplinary proceedings. Having reviewed the parties’ filings, the Court concludes that they sufficiently establish that respondent has violated the Vermont Rules of Professional Conduct and presently poses a substantial threat of harm to the public. Therefore, pursuant to Rule 18(B) of Administrative Order 9, and based on the parties’ stipulation, the Court ORDERS:
1. That respondent’s license to practice law is immediately suspended on an interim basis pending the final disposition of disciplinary counsel’s investigation and any disciplinary proceedings resulting therefrom;
*6232. That respondent shall comply with all of the provisions of Rule 23 of Administrative Order 9;
3. That by January 10, 2005, respondent shall provide Teresa P. DeYoung, through her attorney James Dumont, with a full accounting of all funds that he has received from the Estate of Betty DeYoung on behalf of the children of Teresa P. DeYoung;
4. That respondent shall not transfer or cause to be transferred, withdraw or cause to be withdrawn, or take any other action that affects client funds in the trust, escrow, and bank accounts maintained by respondent without the express approval of a court of the State of Vermont, with advance notice to disciplinary counsel;
5. That respondent shall provide disciplinary counsel with the names and addresses of all current clients no later than January 10,2005;
6. That respondent shall submit to a full financial audit of his firm’s operating, trust, escrow, closing and bank accounts. Said audit shall be conducted by a Certified Public Accountant chosen by disciplinary counsel;
7. That attorneys John Kennelly and John Webber are appointed to protect the interests, financial and otherwise, of respondent’s clients.